 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 556 Seaboard Marine, Ltd. and International Long-shoremen™s Association, Local 1922, affiliated with International Longshoremen™s Association, AFLŒCIO, Petitioner. Case 12ŒRCŒ8176 February 5, 1999 DECISION ON REVIEW AND ORDER REMANDING BY MEMBERS LIEBMAN, HURTGEN, AND BRAME On January 9, 1998, the Acting Regional Director for Region 12 issued a Decision and Direction of Election in the above-entitled proceeding, in which the Petitioner seeks to represent a unit limited to approximately 17 em-ployees in three classificationsŠtrailer interchange clerks, vehicle and equipment receiving clerks, and equipment control clerksŠemployed by the Employer at its Port of Miami terminal facility.  The Acting Regional Director found that the petitioned-for unit constitutes a unit appropriate for the purpose of collective bargaining, and ordered an election. Thereafter, in accord with Section 102.67 of the Board™s Rules and Regulations, the Employer filed a timely request for review of the Acting Regional Direc-tor™s Decision, maintaining that the only appropriate unit is an employerwide or overall unit which would include all of the Employer™s approximately 181 employees in an additional 12 classifications who are employed at the Port of Miami terminal or at the Employer™s 36th Street location (the Yard).  The Petitioner filed a request for review.  The election was held on February 5, 1998, and the ballots impounded.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Having carefully considered the entire record, includ-ing the Petitioner™s Brief on Review, we agree with the Employer that the unit in which the Acting Regional Di-rector has directed an election is not appropriate.  It is well established that the Board does not approve frac-tured units, i.e., combinations of employees that are too narrow in scope or that have no rational basis.  Colorado National Bank of Denver, 204 NLRB 243 (1973).  In the instant case, we find, contrary to the Acting Regional Director, that the petitioned-for employees do not share a sufficiently distinct community of interest from other employees to warrant a separate unit and, therefore, that the unit grouping sought by the Petitioner is an arbitrary one.  See, e.g.,  Brand Precision Services, 313 NLRB 657 (1994); Transerv Systems, 311 NLRB 766 (1993). The employees in the three classifications the Peti-tioner seeks to represent perform similar unskilled cleri-cal and/or visual inspection tasks as do the employees in a number of excluded classifications.  It is clear from the record that, as the Employer contends, there is a high degree of functional integration in its operations and that the work performed by these employees is directly re-lated to and integrated with the work of the majority, if not all, of the Employer™s remaining employees. The clerk-type and inspection duties of the petitioned-for vehicle and equipment clerks (who prepare ﬁdock receiptsﬂ in acceptance of vehicles to be transported, and who visually inspect, and enter data on, these vehicles), trailer exchange clerks (who visually inspect, and enter data on, all trucks and equipment entering or exiting the terminal), and equipment control clerks or ﬁship check-ersﬂ (who inventory equipment and enter identification numbers on all equipment and cargo being loaded or unloaded shipside) are not so dissimilar from the duties of many other classifications to warrant separate repre-sentation.  In addition, while the various classifications have separate immediate supervision, the Employer maintains a system of wage levels that are applied com-panywide, as well as fringe benefits, work and safety rules, and personnel policies and practices that are ap-plied uniformly.   Based on the above, we find that, at a minimum, the appropriate unit must also include the following employ-ees who perform similar clerical and inspection tasks:  dispatch employees (traffic clerks, dispatchers and driver compliance employees who process booking and equip-ment information and coordinate customer orders and pickups),  boarding agents (who perform various clerical tasks in preparing for ship arrival including the coordina-tion of arrivals with various regulatory agencies), in-bound coordinators (who enter data from ship manifests and notify customers of arrival times), claims clerks (who process all claims of damaged cargo), parts/ pur-chasing clerks (who order/receive/check/ inventory parts and materials for all terminal operations), and stevedore coordinators (who develop ﬁstow plansﬂ for outbound vessels).     In rejecting the petitioned-for unit, although we em-phasize that the duties and minimal skills of the peti-tioned-for employees are not distinct from those of sev-eral other classifications, we do not suggest a precise unit finding.  In particular, we note that the record before us is insufficient to determine whether the appropriate unit also must include the Employer™s maintenance employ-ees including mechanics,1 equipment operators, clock drivers, and vehicle shuttlers.  Accordingly, we reverse the Acting Regional Direc-tor™s Decision and vacate the election.  Because the Peti-tioner has expressed a willingness to represent employ-ees in any unit the Board finds appropriate, we remand-this proceeding to the Regional Director for further ap-propriate action, including the determination of an ap-propriate unit for collective bargaining, the adequacy of                                                            1 We note that in Case 12ŒRCŒ6969, a unit limited to the Em-ployer™s mechanics and mechanic helpers was found appropriate.  The Employer™s Request for Review of the Regional Director™s determina-tion in that case was withdrawn prior to a ruling by the Board.  327 NLRB No. 108  SEABOARD MARINE 557 the Petitioner™s showing of interest in such a unit, and the 
scheduling of a new election. 
ORDER IT IS ORDERED that the election held on February 5, 
1998,  be  vacated,  and  that  the case be remanded to the  
Regional Director for further appropriate action. 
 